Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. __________________

  DUSTIN BALDWIN

  Plaintiff,

  v.

  WIDE OPEN ENTERPRISES, LLC d/b/a/ HIGH COUNTRY HARLEY DAVIDSON

  Defendant


                      COMPLAINT WITH DEMAND FOR JURY TRIAL



          Plaintiff Dustin Baldwin, by and through his attorney, Robin Cochran, brings this

  Complaint and Jury Demand against the Defendant, Wide Open Enterprises, LLC doing business

  as High Country Harley-Davidson, hereinafter Defendant, and submits this Complaint and

  Demand for Jury Trial.

                                   I. NATURE OF THE CASE

  1.      Plaintiff' brings this employment discrimination and civil rights action against Wide Open

          Enterprises, LLC doing business as High Country Harley-Davidson (hereinafter Defendant

          or High Country). Plaintiff seeks equitable and remedial relief and compensatory damages

          to redress Defendant High Country’s deprivation of his employment-related civil rights

          secured to him by the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et. seq.

          (Title VII) prohibiting sexual harassment, and the Americans With Disability Act (“ADA),

          42 U.S.C. §§ 12101 et. seq.
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 2 of 14




  2.   Defendant owns and operates a Harley Davidson motorcycle sales operation in Frederick,

       Colorado and in Wyoming, It offers new and used Harley Davidson motorcycles to its

       customers to purchase or lease. It also services these vehicles. Plaintiff was hired by

       Defendant as a Vehicle Sales Associate at the Frederick location on about November 9, 2018

       and Defendant wrongfully terminated his employment on about April 6, 2019. He was

       unlawfully discriminated against based on his protected class, disabled, and in retaliation for

       engaging in protected activity when he asked for an accommodation for his disability,

       including without limitation seeking sick leave or leave to treat his disability. Defendant also

       was unlawfully discriminated against because he was subjected to a hostile environment

       based on sexual harassment and was terminated from employment after complaining that his

       supervisor engaged in offensive sexually harassing remarks and created a hostile

       environment.

  3.   Defendant employs more than fifteen persons in Colorado and is subject to all laws and

       statutes cited herein.

  4.   Defendant’s employee and Plaintiff’s immediate supervisor (identified herein as JW)

       repeatedly made offensive sexual comments about female co-workers and female customers;

       to Plaintiff and others. J W knew or should have known, that this created a hostile and

       invidiously discriminatory environment based on sex discrimination and sexual harassment.

       This action violated 42 U.S.C. 2000e, et. seq., including without limitation § 2000e-

       16(b)(a)(1).

  5.   During his employment Plaintiff suffered from chronic and disabling back pain, lumbar and

       sacrum in his lower back, which occasionally made it difficult to walk and stand.

       Throughout his employment, Plaintiff advised his supervisors, including JW. and the owner
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 3 of 14




        James La Belle, of his medical condition and occasionally asked to take time off for medical

        appointments or to recuperate from severe back pain. His immediate supervisor ridiculed

        him about his disability.

  6.    Plaintiff complained to J. W. and to other supervisors, including Mr. LaBelle, that J.W.’s

        inappropriate and illegal sexual comments created a sexually harassing environment.

        Plaintiff was fired on April 6, 2019, immediately after he complained about such comments

  7.    Defendant’s acts and omissions caused Plaintiff to suffer severe mental and emotional

        distress, anguish, upset and humiliation, and loss of employment, employment

        compensation, and employment opportunities. He seeks awards of back pay, front pay,

        compensatory damages, attorneys’ fees, costs of this action, and/or reinstatement and other

        equitable or remedial relief.

                                II. JURISDICTION AND VENUE

  8.    This Court has subject matter jurisdiction over these Title VII and ADA claims under 28

        U.S.C. § §1331, 29 U.S.C. §§ 791 and 794, 29 U.S.C. §§ 2601-2654; 29 U.S.C. § 2612(a),

        19 U.S.C. §§ 201 et. seq. (Federal Question Jurisdiction), 28 U.S.C. §1343 (Original action),

        § 1367 (Supplemental Jurisdiction).

  9.    Venue is proper in this court because Defendants conduct business and have offices located

        in Colorado and are subject to the jurisdiction of this Court, and the activities occurred in

        Colorado.

  10.   Plaintiff has complied with all condition’s precedent to the filing of claims arising out of the

        Americans with Disability Act, and Title VII because he filed timely complaints with the

        Equal Employment Opportunity Commission (“EEOC” Case No.: 32A-2020-00361) and

        more than 180 days have passed since the filing of the claim.
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 4 of 14




  11.   EEOC mailed a determination letter and right to sue letter dated May 6, 2021 to Plaintiff.



  12.   This lawsuit is filed within 90 days of the date the Right to Sue letter was mailed to Plaintiff.

  13.   Venue is proper in this Judicial District under 28 U.S.C. § 1391(b)(c) and 42 U.S.C.

        § 2000e-16b(a)(1), and § 2000e-5(f)(3), because the employment practices or omissions

        alleged to be unlawful were committed within the jurisdiction of the United States District

        Court for the District of Colorado.

                                        III. PARTIES

  14.   At all times of the events alleged in this Complaint, Plaintiff Dustin Baldwin was a resident

        of the state of Colorado, (hereinafter “Mr. Baldwin” or “Plaintiff”). Mr. Baldwin suffers

        from a disability as defined by the Americans with Disability Act.

  15.   Wide Open Enterprises, LLC d/b/a High Country Harley-Davidson is a Colorado corporation

        authorized to do business in the State of Colorado. with its principal place of business

        located at 3761 Monarch St., Frederick, Colorado. The Defendant employs more than 15

        employees.

  16.   At all relevant times, Plaintiff was an employee of Defendant Wide Open Enterprises, LLC

        d/b/a High Country Harley-Davidson High Country within the meaning of 42

        U.S.C.§ 2000e-5, and §2000-16b(a)(1), and 29 U.S.C. § 794(b), the Americans with

        Disability Act, 42 U.S.C. § 12111(5)(A).

                                 IV. GENERAL ALLEGATIONS

  17.   Plaintiff Dustin Baldwin is a citizen of the United States and resided in Colorado at the time

        the activities alleged herein occurred. He is now a resident of Utah.
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 5 of 14




  18.   Defendant Wide Open Enterprises, LLC d/b/a High Country Harley-Davidson is

        incorporated in Colorado, and sells and repairs Harley-Davidson motorcycles. It employs

        more than 15 employees at its location in Frederick Colorado.

  19.   High Country Harley-Davidson has been engaged in an industry affecting commerce, within

        the meaning of the Americans with Disability Act and Title VII of the Civil Rights Act,

        prohibiting discrimination and harassment based on sex.

  20.   Plaintiff Baldwin began employment with Defendant in Frederick on about November 9,

        2018 as a Vehicle Sales Associate. Plaintiff successfully performed his job and met his sales

        goals.

  21.   J. W. was Plaintiff’s immediate supervisor. Throughout Plaintiff’s employment J W. made

        graphic and vulgar sexual comments about female customers and employees. These

        comments included, as an example, the following: commenting in lewd and offensive

        language and slang about women customers’ and employees’ breast size and buttocks and

        other sexual comments; stating that he wanted to f…” a customer and similar comments

        about having sex; on one occasion he acted as if he were sniffing the seat of a motorcycle

        after an attractive customer who had been sitting on it had walked away.

  22.   During the week of April 1, 2019 Plaintiff twice advised James LaBelle, an owner of the

        business, of the inappropriate and offensive sexual comments made by J.W. On April 5,

        2019 Plaintiff sent an email to Mr. LaBelle and to the Human Resources Specialist,

        complaining in part, of his supervisor’s sexual comments. On April 6, 2019, Plaintiff was

        fired.

  23.   During his employment Plaintiff suffered from chronic and disabling back pain, lumbar and

        sacrum in his lower back, which frequently made it difficult to walk and stand for long
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 6 of 14




        periods of time. Throughout his employment, Plaintiff advised his supervisors, including

        JW. and James La Belle, of his medical condition and occasionally scheduled for medical

        appointments on his day off or to recuperate from severe back pain.

  24.   Despite his disability, Plaintiff was successful in his job. With reasonable accommodation,

        for example, being allowed to schedule medical appointments on his day off, Plaintiff was

        able to perform his job. Nonetheless, his immediate supervisor, JW ridiculed him about his

        disability and complained when Plaintiff took time off for medical appointments.

  25.   On another occasion, Plaintiff had scheduled two MRI’s for his preapproved day off. The

        day before the appointment, Plaintiff wrapped up a sale and the customer wanted to return

        the next day to sign the paper work and pay for the motorcycle. Plaintiff arranged for a co-

        worker to collect the paperwork. J.W. told Plaintiff that if Plaintiff did not report to work the

        next day to collect the payment and deliver the motorcycle, Plaintiff would not receive a

        commission on the sale.

  26.   It had been common practice for other sales people to collect paperwork and arrange

        delivery of the motorcycle when the sales person responsible for the sale could not be at

        work on the day of delivery, for example, if it was their day off. Plaintiff had covered for

        other employees.

  27.   Thereafter J.W. advised Plaintiff that he, J.W., would decide when Plaintiff could see a

        physician for his back pain.

  28.   Subsequently the manager prepared a counseling form to give to Plaintiff alleging that

        “Dustin had been observed telling customers of High Country “to not come in when it is

        convenient to them because he has his day off and to come in when he is here.” This
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 7 of 14




        allegation is untrue and was in retaliation because Plaintiff had scheduled two MRI’s on his

        day off for treatment of his disability.

  29.   J.W. also criticized and ridiculed Plaintiff because he suffered from disabling back pain. He

        did not ridicule other employees who took time off for non-medical reasons.

  30.   The week of April 1, 2019 Plaintiff discussed his concerns about J.W. with his manager,

        James LaBelle, including, without limitation, J.W. ’s offensive sexual remarks about women

        customers, that J.W. had said that he would decide when Plaintiff could see a physician, and

        other issues.

  31.   He followed up on April 5, 2019, with an email to LaBelle with a copy to the Human

        Resources manager, outlining the same concerns.

  32.   On April 6, 2019, James Labelle gave Plaintiff a new revised Sales Agreement that could

        result in Plaintiff being paid minimum wage which substantially reduced his salary and

        commissions. LaBelle advised that if Plaintiff did not sign the new Sales Agreement, his

        refusal would constitute “a resignation.” Plaintiff refused to agree to the minimum wage

        payment and was terminated from employment (although Defendant insisted it was a

        voluntary “resignation.”).

  33.   Thereafter, Defendant completed a document entitled “Resignation Notice” terminating

        Plaintiff’s employment. Plaintiff refused to sign the document because he did not agree to

        resign but was fired. The document misrepresented what occurred.

  34.   Defendant terminated Plaintiff’s employment because of his disability and because he

        complained about sexual harassment.

                                  FIRST CLAIM FOR RELIEF

  35.   Violations of the American With Disability Act, § 12101 et. seq.
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 8 of 14




  36.   Plaintiff incorporates by reference the allegations contained in all preceding paragraphs of

        the Complaint.

  37.   Plaintiff was subjected to disparate treatment and was terminated based on his disability, a

        debilitating condition that causes pain in the lumbar and sacrum of Plaintiff’s lower back,

        and includes but is not limited to pain similar to sciatica.

  38.   The back pain is debilitating and substantially interferes with Plaintiff’s ability to walk, run,

        stand, and even to sit comfortably. Plaintiff must continue to receive medical treatment to

        address the back pain.

  39.   Plaintiff is a person with a disability as defined by the ADA because his physical impairment

        substantially limits one or more of Plaintiff’s major life activities.

  40.   Plaintiff advised Defendant of his disabling condition and necessary medical treatment.

  41.   Defendant knew or should have known that Plaintiff was disabled.

  42.   At no time did Defendant attempt to engage in any reasonable accommodation so that

        Plaintiff could obtain treatment for his back pain; in fact, Defendant’s employee attempted

        to prevent Plaintiff from seeking treatment for his disability and disciplined him for taking

        time off to seek treatment.

  43.   Defendant prepared disciplinary action based in part on the fact that Plaintiff had scheduled

        two MRI’s on a prearranged day off. The day before his medical appointment a customer

        said he wanted to come to the dealership on the day of Plaintiff’s medical exams and

        Defendant demurred because of his medical appointment, which had been scheduled for

        days.

  44.   Plaintiff’s immediate supervisor prepared a disciplinary action form alleging that Plaintiff

        “disregarded” his customer because Plaintiff did not cancel his physicians’ appointment for
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 9 of 14




        two MRI’s so he could meet a customer. This was despite the fact that the MRI’s were

        scheduled on Plaintiff’s day off.

  45.   Defendant proposed discipline and then fired Plaintiff because he did not cancel his

        prescheduled medical appointments to treat his disability.

  46.   Plaintiff reminded Defendant of his disability periodically during his tenure with High

        Country.

  47.   Plaintiff satisfactorily performed his job duties. He was able to perform the essential

        functions of his job with a reasonable accommodation and he was qualified for the position.

  48.   No one at High Country engaged in any interactive discussion with Plaintiff to discuss his

        disability and whether an accommodation was necessary

  49.   Defendant disciplined Plaintiff for seeking medical treatment for his disability on Plaintiff’s

        prescheduled day off, and ultimately fired him.

  50.   The termination was the direct and proximate effect of Defendant’s discrimination against

        Plaintiff based on his disability, and in retaliation for requesting an accommodation of being

        allowed to use his day off for medical appointments.

  51.   Defendants’ conduct as described above constitutes discrimination on the basis of disability

        in violation of the Americans with Disability Act and similar statutes.

  52.   As outlined above, Defendant purposely and willfully discriminated against Plaintiff based

        on his disability in violation of the ADA.

  53.   Plaintiff is entitled to recover damages caused by Defendant’s discrimination including loss

        of wages, loss of benefits, loss of future wages and benefits, loss of career advancement, loss

        of out-of-pocket expenses, pain and suffering damages, punitive damages as allowed by law,

        and an award of reasonable attorney’s fees and costs, and other damages as allowed by law
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 10 of 14




  54.   Retaliation in violation of the Americans with Disability Act and Amended Act,§ 12101 et.

        seq.

                                SECOND CLAIM FOR RELIEF

  55.   Plaintiff incorporates by reference the allegations contained in all preceding paragraphs of

        the Complaint.

  56.   Defendant retaliated against plaintiff after he disclosed his disability and request for

        accommodation to obtain medical treatment on his prescheduled day off.

  57.   Defendant refused to engage in any interactive discussion regarding Plaintiff’s need for a

        reasonable accommodation. Defendant’s refusal to do so was designed to retaliate against

        Plaintiff because he had a disability and/or because he requested a reasonable

        accommodation.

  58.   Plaintiff’ was discharged in significant part because he requested time off to obtain medical

        treatment for his disability. It was based on retaliation for requesting an accommodation.

  59.   Defendant’s refusal to engage in an interactive discussion of plaintiff’s request for

        accommodation, and/or its termination of his employment, would dissuade a reasonable

        person from engaging in protected activity or asking for a disability accommodation.

  60.   There is a causal connection between the protected activity and the adverse treatment.

  61.   Defendant retaliated against Plaintiff for requesting an accommodation for his disability.

        Such action was willful, wanton, and deliberate.

  62.   As outlined above, Defendant purposely and willfully discriminated and retaliated against

        Plaintiff based on his disability in violation of the ADA.

  63.   Plaintiff is entitled to recover damages caused by Defendant’s discrimination including

        reinstatement, and/or loss of wages, loss of benefits, loss of future wages and benefits, loss
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 11 of 14




        of career advancement, loss of out-of-pocket expenses, pain and suffering damages, punitive

        damages as allowed by law, and an award of reasonable attorney’s fees and costs, and other

        damages as allowed by law.

                                  THIRD CLAIM FOR RELIEF
                           Violation of Title VII, 42 U.S.C. § 2000 et. seq.
                            (Sexual harassment and hostile environment)


  64.   Plaintiff incorporates by reference the allegations contained in all preceding paragraphs of

        the Complaint.

  65.   As described above in the Complaint, Plaintiff was subjected to sexual harassment based on

        the creation of a hostile work environment permeated by sexually offensive comments and

        jokes about female coworkers and customers.

  66.   J.W., a manager working at High Country, made repeated offensive and sexually oriented

        comments to male coworkers, including without limitation to Plaintiff, about female

        employees and customers.

  67.   Plaintiff heard such offensive and embarrassing comments. The Manager made the

        comments knowing that other employees over whom he had supervisory or other authority

        could hear them.

  68.   The manager made other derogatory sexual comments about women to men in the office,

        including Plaintiff, including demeaning comments about their appearance and made

        reference to sex acts These comments included without limitation, remarks about women’s

        appearance, or whether he wanted to have sex with female customers or employees. He did

        not make similar comments about men.

  69.   The harassment perpetuated by the Manager’s remarks was pervasive and/or severe, was

        sexually offensive and was based on gender. He only made such comments about women
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 12 of 14




  70.   The harassment was such that a reasonable person would have perceived it to interfere with

        the work environment and constituted a hostile work environment.

  71.   The sexual harassment and gender discrimination were unwelcomed by Plaintiff.

  72.   Because the harassment was perpetrated by a supervisor as defined by law, Defendant is

        liable for the Manager’s conduct.

  73.   The willful and intentional actions of Defendant’s management employee caused Plaintiff

        to suffer emotional distress, anguish, harm, and pain and suffering and entitled him to an

        award of attorney fees and costs.

  74.   Retaliation in violation of Title VII of the Civil Rights Act, Violation of Title VII, 42 U.S.C.

        § 2000 et. seq.)

                                FOURTH CLAIM FOR RELIEF

  75.   Plaintiff incorporates by reference the allegations contained in all preceding paragraphs of

        the Complaint.

  76.   As referenced in the Third Claim for Relief        Plaintiff’s immediate supervisor       made

        derogatory sexual comments about women to men in the office, including Plaintiff. The

        comments included demeaning remarks about their appearance and frequently referenced

        sexual acts, including whether and how he wanted to have sex with female customers or

        employees. He did not make similar comments about men.

  77.   The harassment perpetuated by the Manager’s remarks was pervasive and/or severe, was

        sexually offensive and was based on gender. He only made such comments about women

  78.   The harassment was such that a reasonable person would have perceived it to interfere with

        the work environment and constituted a hostile work environment.

  79.   The sexual harassment and gender discrimination were unwelcomed by Plaintiff.
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 13 of 14




  80.   Because the harassment was perpetrated by a supervisor as defined by law, Defendant is

        liable for the Manager’s conduct.

  81.   Plaintiff reported to upper-level management, including without limitation, to the owner of

        the business and to the Human Resources Manager, the serious and vulgar sexual harassment

        perpetrated by his immediate supervisor. He made another such report to the owner of High

        Country the week of April 1, 2019.

  82.   On April 5, 2019 Plaintiff sent an email to the owner of High Country and to the Human

        Resources Manager reporting again that his supervisor in Plaintiff’s presence made

        offensive, sexually explicit and harassing comments about female customers and other

        women.

  83.   The next day, on April 6, 2019, after Plaintiff reported the sexual harassment, the owner met

        with Plaintiff to change the terms of Plaintiff’s employment and compensation. He

        demanded that Plaintiff sign an agreement which would reduce his compensation to

        minimum wage. Plaintiff refused to sign the agreement and was fired.

  84.   There is a causal connection between the protected activity engaged in by Plaintiff –that he

        reported that his manager engaged in sexual harassment--and Plaintiff’s termination.

  85.   Defendant retaliated against Plaintiff because he reported that his immediate manager

        engaged in sexual harassment and made discriminatory and offensive sexual remarks about

        female employees and customers. Such action was willful, wanton, and deliberate.

  86.   Plaintiff is entitled to recover damages caused by Defendant’s discrimination including

        reinstatement, and/or loss of wages, loss of benefits, loss of future wages and benefits, loss

        of career advancement, loss of out-of-pocket expenses, pain and suffering damages, punitive
Case 1:21-cv-02115-RM-KLM Document 1 Filed 08/04/21 USDC Colorado Page 14 of 14




         damages as allowed by law, and an award of reasonable attorney’s fees and costs, and other

         damages as allowed by law.

         WHEREFORE, Plaintiff respectfully requests that this Court enter a judgement in his favor

  and for relief as follows as provided by American With Disability Act and Amended Act. § 12101

  et. seq. and 42 U.S.C. § 2000e. et. seq.

                 (a)     Back pay and front pay to be determined at trial;
                 (b)     Damages for pain and suffering, emotional distress, loss of reputation
                         severe emotional anguish and compensatory and consequential damages
                         as allowed;
                 (c)     Incidental and consequential damages
                 (d)     Liquidated damages as allowed by law;
                 (e)     Punitive damages as allowed by law:
                 (f)     Injunctive or declaratory relief;
                 (g)     Prejudgment and post judgment interest as provided by law;
                 (h)     An award of attorney’s fees, costs and expenses of this action as provided
                            by law;
                 (i)     Such other or further relief as the Court deems necessary or appropriate,
                            including Plaintiff's reinstatement with a "no retaliation" order in effect.

                                  REQUEST FOR JURY TRIAL
         Plaintiff hereby makes his request for a jury trial for all claims raised in this action.
         This 4th day of August, 2021.
                                               Respectfully submitted,


                                                 /s/ Robin Cochran
                                                 Robin Cochran Esq. #12665
                                                 1916 Montview Drive
                                                 Greeley, C) 80631
                                                 Tel: 970-356-8900
                                                 Cell: 970-978-2829
                                                 Fax: 970-353-9977
                                                 Email: Robincochranlaw@aol.com
                                                 COUNSEL FOR PLAINTIFF

  PLAINTIFF’S ADDRESS

  Dustin Baldwin
  206 E. 3025 North
  Cedar City, Utah 84721
